PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/808,831
Filing Date: 4 Mar 2020
Appellant(s): Lei et al.



__________________
Wesley Whitmeyer
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 12/08/2021.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 06/11/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Background
Relevant to Appellant’s arguments with respect to priority, Examiner would like to provide a brief background.  
The parent application U.S. Application 15/216,088 (hereinafter “Parent Application ‘088” or “the parent”) was filed on 07/21/2016.  On 06/15/2018, the claims in the parent were amended to recite in part that the fiberoptic bundles had a side surface extending between a proximal end surface and an opposing distal end surface of the fiberoptic bundle, and a distal end angle defined between the side surface and the distal end surface and “the fiberoptic bundles having distal end angles with various [different] respective magnitudes not equal to 90 degrees.”  Examiner rejected these claims under 35 U.S.C. 112(a) for insufficient written description.  On 11/15/2019 all claims reciting “various” or “different” respective magnitudes were canceled and an allowance was issued on claim 23 with a broader recitation of “the first distal end angle and the second distal end angle having respective magnitudes not equal to 90 degrees.”
The instant application, U.S. 16/808,831 was filed on 03/04/2020 and included claims 1-11.  Also on 03/04/2020, Appellant filed a preliminary amendment cancelling claims 1-11 and adding new claims 12-18.   New claim 12 included the recitation of “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degree,” that had been recited in the parent and subsequently cancelled because of the rejection under 35 
Because the preliminary amendments are considered originally filed, and because originally filed claims are considered a part of the disclosure, Examiner did not reject the claims under 35 U.S.C. 112(a) written description.  However, Examiner does not believe the claim limitations are supported in the parent application of U.S. 15/218,066.  Therefore Examiner is treating the appealed claims with a priority date of 03/04/2020.  Specific reasons as to why Examiner takes this position are found in the next section.
It is also noted that the 2nd half of paragraph [0010] of the instant application is modified from the parent.  The relevant portion of the 2nd half of paragraph [0010] of the parent recites:
Alternatively or in addition, it has proved effective to configure the end surfaces of the fiberoptic or fiberoptics in such a way that the surface cuts the longitudinal axis of the fiberoptic at an angle not equal to 90 degrees. Through the choice of angle, a well-defined deflection of the emerging light becomes possible into the desired direction, varying according to the light outlet opening, it has proved especially advantageous here to combine several fiberoptics into one fiberoptic bundle and to cement them together in the light outlet opening and to configure the end surface of this bundle of fiberoptic ends and cement in such a way, in particular by grinding, that the surface becomes flat in part, and the desired angle of the fiberoptic end surfaces is achieved with respect to the longitudinal extension of the fiberoptics. This configuration ensures, on the one hand, that end surfaces very efficiently enable the transition from the optically thicker material to the environment in the desired emission direction and, on the other hand, that that there is a strongly insulated sealing of the light outlet opening and thereby of the interior space of the endoscope pipe. Thanks to this inventive insulating effect, sterilization in the manner of autoclaving finally becomes a realistic possibility.


Arguments regarding Priority Objection
On page 4 Appellant argues that paragraph [0010] of the instant Application states that “it has proved effective to configure the end surface of the fiberoptic or fiberoptics in such a way that the surface cuts the longitudinal axis of the fiberoptic at an angle not equal to 90 degree.”  Appellant argues a POSITA (person of ordinary skill in the art) would have understood this disclosure to mean that it has proved effective to configure the end surface of the fiberoptic or fiberoptics in such a way that the surface of each fiberoptic cuts the longitudinal axis of the fiberoptic at an angle not equal to 90 degree.  Appellant concludes this proper interpretation does nothing to foreclose on the possibility that the angle magnitude for a firberoptic in a first bundle may different from the angle magnitude for a fiberoptic in a second bundle, without pointing to evidence from the record or providing extraneous arguments of support for the conclusion for consideration.
For the sake of clarity, it is noted that the Priority Objection is based on the disclosure of the Parent Application ‘088 and not the instant application.   Examiner will refer herein to the 
Examiner does not find Appellant’s arguments persuasive.  MPEP 2163 II. A. 3. (b) states:
 To comply with the written description requirement of 35 U.S.C. 112(a)  or pre-AIA  35 U.S.C. 112, first paragraph, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim "is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation." Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998); see also In re Wright, 866 F.2d 422, 425, 9 USPQ2d 1649, 1651 (Fed. Cir. 1989) (emphasis added)

Appellant must show that a person of ordinary skill would have understood that the description of Parent Application ‘088 requires the limitation of:
a first fiberoptic bundle having a side surface extending between a proximal end surface and an opposing distal end surface of the first fiberoptic bundle, and a first distal end angle defined between the side surface and the distal end surface of the first fiberoptic bundle;
a second fiberoptic bundle having a side surface extending between a proximal end surface and an opposing distal end surface of the second fiberoptic bundle, and a second distal end angle defined between the side surface and the distal end surface of the second fiberoptic bundle;…
the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees.

Appellant states a person of ordinary skill would interpret paragraph [0010] of Parent Application ‘088 to mean that it has proved effective to configure the end surface of the fiberoptic or fiberoptics in such a way that the surface of each fiberoptic cuts the longitudinal axis of the fiberoptic at an angle not equal to 90 degree, and that this interpretation “does nothing to foreclose on the possibility that the angle magnitude or a fiberoptic in a first bundle may differ from the angle magnitude for a fiberoptic [in] a second bundle.”  However, the standard is not whether the possibility of an interpretation has been foreclosed or not.  Instead, as set forth in MPEP 2163 II. A. 3. (b), in order to be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 it must be shown that a person of ordinary skill would have requires “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees.”
 At pages 4-5 Appellant argues that paragraph [0010] states that, “[t]hrough the choice of angle, a well-defined deflection of the emerging light becomes possible into the desired direction, varying according to the light outlet opening.”  Appellant states a POSITA would have interpreted this sentence to mean that end surface angles of the various fiberoptic bundles can be chosen to vary according to the light outlet opening.
Examiner respectfully disagrees.  Examiner believes one of ordinary skill in the art would interpret this portion of Parent Application ‘088 to mean the desired direction of the emerging light varies with the varying location of the light outlet opening.  
For example FIG. 1 of U.S. 15/216,088 is reproduced below:

    PNG
    media_image2.png
    544
    672
    media_image2.png
    Greyscale

The light outlet openings 3 point in different radial directions as a result of being located on a curved surface and being staggered in the longitudinal direction.  No two light outlet openings 
Also, as was set forth previously in the Final Rejection mailed 06/11/2021, Examiner’s interpretation is supported in part by paragraph [0010] of Parent Application ‘088 which states:
Alternatively or in addition, it has proved effective to configure the end surfaces of the fiberoptic or fiberoptics in such a way that the surface cuts the longitudinal axis of the fiberoptic at an angle not equal to 90 degrees. Through the choice of angle, a well-defined deflection of the emerging light becomes possible into the desired direction, varying according to the light outlet opening, it has proved especially advantageous here to combine several fiberoptics into one fiberoptic bundle and to cement them together in the light outlet opening and to configure the end surface of this bundle of fiberoptic ends and cement in such a way, in particular by grinding, that the surface becomes flat in part, and the desired angle of the fiberoptic end surfaces is achieved with respect to the longitudinal extension of the fiberoptics. This configuration ensures, on the one hand, that end surfaces very efficiently enable the transition from the optically thicker material to the environment in the desired emission direction and, on the other hand, that that there is a strongly insulated sealing of the light outlet opening and thereby of the interior space of the endoscope pipe. Thanks to this inventive insulating effect, sterilization in the manner of autoclaving finally becomes a realistic possibility. (emphasis added)

It is noted that “angle” as bolded above is recited throughout the section above only in the singular, there is no recitation of multiple or plural angles.  The underlined portion, which is the crux of Appellant’s support, is a run-on sentence which grammatically affects interpretation, however for the purpose of responding to arguments Examiner will focus on “[t]hrough the choice of angle, a well-defined deflection of the emerging light becomes possible into the desired direction, varying according to the light outlet opening,” as being an independent clause that can stand on its own.  This portion can be further broken down by its comma use into three sections, “through the choice of angle,” “a well-defined deflection of the emerging light becomes possible into the desired direction,” and “varying according to the light outlet opening.”  It is unclear from the sentence structure whether the third section is modifying the first (i.e. is the angle varying) or the second section (i.e. is the desired direction varying).  
In an attempt to clarify the meaning of “varying according to the light outlet opening”, one of ordinary skill in the art would turn to the remainder of the specification.  As such, paragraph [0020] states, “There are a total of eight light outlet openings, which are positioned opposite one 

    PNG
    media_image3.png
    612
    661
    media_image3.png
    Greyscale
 
Throughout the specification, Appellant uses the term “varying” to describe the location of the light outlet opening.  With this in mind, a person of ordinary skill in the art would interpret “[t]hrough the choice of angle, a well-defined deflection of the emerging light becomes possible into the desired direction, varying according to the light outlet opening,” as the desired direction of the light varies with the varying location of the light outlet opening.  This is the interpretation Examiner used during prosecution and maintains herein.
Further, as has been set forth above, in order to be entitled to the benefit of an earlier filing date under 35 U.S.C. 120 it must be shown that a person of ordinary skill would have require the limitation.

Appellant argues on page 5 that paragraph [0010] states that “the [end] surface [of a fiberoptic bundle] becomes flat in part” as a result of grinding.  Appellant asserts a POSITA would have understood that grinding therefore results in the fiberoptic ends being substantially flush with the curved outer surface of the distal end of the endoscope as shown for example in FIG. 2.  Appellant further asserts a POSITA would have understood that such grinding would be a suitable technique for achieving the feature of claim 12 that recites “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees.”
Examiner respectfully disagrees.  This assertion is without foundation; there is nothing in Parent Application ‘088 that states that the fibers are substantially flush with the curved outer surface. FIG. 2, which Appellant cites for support, depicts light outlet openings 3.  FIG. 2 does not show fiberoptic end surface 4.  FIG. 6 is described at paragraph [0018] as showing components inside of the light outlet opening 3 and is reproduced below:

    PNG
    media_image4.png
    285
    713
    media_image4.png
    Greyscale

This figure makes clear that the fiberoptic end surface 4 is not synonymous with or interchangeable with light outlet opening 3.  This figure also makes clear that fiberoptic end surface 4 is set apart from light outlet opening 3.  Applying this to FIG. 2, fiberoptic end surface 
A person of ordinary skill would not come to the conclusion that the fiberoptic ends are substantially flush with the curved outer surface of the distal end of the endoscope, because that would directly contradict FIG. 6.  When viewing the specification and figures as a whole, a person of ordinary skill in the art would interpret the disclosure that “the [end] surface [of a fiberoptic bundle] becomes flat in part” as a result of grinding to mean the fiberoptic bundle 5 being inserted into sleeve 9 of light outlet opening 3, being cemented within the sleeve 9, and being ground flat within the sleeve 9 to form the fiberoptic end surface 4 in the manner shown above in FIG. 6.  
Appellant’s further assertion that a POSITA would have understood that such grinding would be a suitable technique for achieving the feature of claim 12 that recites “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees,” is not persuasive in view of MPEP 2163 II. A. 3. (b).  The standard is not that the specification describes a technique that would be suitable for achieving the claimed features.  The standard is that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation. The disclosure of “the [end]surface [of a fiberoptic bundle] becomes flat in part” as a result of grinding does not require “the first distal end angle and the second distal end angle having different respective magnitudes not equal to 90 degrees,” as recited in the claim.  It merely requires grinding the end surface of the fiberoptic to be flat.

Arguments regarding Obviousness Rejections
Appellant states on page 6 that the proposed modification would replace the optics of Forkner to implement the single, pivoting view of Hoeg.  Appellant argues such a modification [would] have rendered Forkner inoperable for its intended purpose of providing a dual view, and 
Examiner respectfully disagrees with each of the above assertions.  Taking them in order, first, amending Forkner to utilize a single pivoting view as taught by Hoeg would not prevent the modified device from being able to provide the fields of view 30 and 32 in FIG. 1 of Forkner.  Instead, the pivoting view would be able to pivot over the range shown in FIG. 4A of Hoeg that include fields of view 30 and 32 of Forkner.  Therefore, the modified device would still be able to provide those two specific views.  The modified device would also additionally be able to provide a range of views beyond those two fields of view.  It would be obvious to one of ordinary skill in the art that a wider viewing range is beneficial because the operator does not have to physically re-orient the endoscope as often, which reduces tissue trauma and increases patient comfort.    
Further, Forkner does not suggest or disclose that the endoscope is rugged because it only provides two views.  Rather, Forkner teaches the endoscope of U.S. 4,838,247 is “more rugged” than the apparatus of U.S. Pat. No. 4,697,577 (column 1:16-21). Therefore Forkner’s use of rugged is with respect to one single prior art apparatus; not because the Forkner device only provides two views.  Appellant’s assertion that “Fork[n]er specifically teaches use of only two views for the purposes of providing a device that is both simple and rugged,” is a mischaracterization of the Forkner reference and unnecessarily limits what Forkner teaches.
It is further noted that Hoeg specifically refers to the embodiment of FIG. 4A as “even more robust” (column 3:29), wherein robust is a synonym of rugged (thesaurus.com).  One of ordinary skill in the art would find it obvious that the “rugged” endoscope of Forkner could be modified by the rugged endoscope of Hoeg, and the results of such a modification would be 

Appellant states on pages 6-7 that the claimed “first distal end angle” and “second distal end angle” are defined by “a first fiberoptic bundle” and a “second fiberoptic bundle,” respectively.  Appellant argues that in contrast, the distal end angles shown in FIG. 3 of Wood[w]ard are of individual fibers, not fiberoptic bundles.  Appellant further argues the Office Action improperly fails to provide any reason for why it allegedly would have been obvious to apply Wood[w]ard’s alleged teachings regarding individual fiberoptics to For[kn]er’s alleged fiberoptic bundles.
Examiner respectfully disagrees.  As properly stated in the Final Rejection, it would have been prima facie obvious to one of ordinary skill in the art at the time of invention to modify the distal end surfaces of the fiberoptic bundles of Forkner to be angled similar to the manner taught by Woodard et al. in order to direct individual beams in different directions (6:23-36 of Woodard et al.) in order to disburse the light over a broad field (2:26-37 of Woodard et al.). 
Elaborating on the configuration of the Woodward device that utilizes multiple optical fibers as shown in FIG. 3, column 5:6-14 Woodward teaches:
The dimensions of the optical fibers will depend on the number employed in a particular device. In the case of fiberoptic bundles, the individual fiberoptic members will typically have a diameter in the range from 10µm to 200 µm, usually from 20 µ m to 70 µm with a range of sizes employed to achieve a more efficient packing configuration. In the case of a single, tubular optical fiber, the outer and inner diameters correspond generally to those of the tubular member itself.

In this section Woodward establishes that it is known in the art to modify the number of fibers and diameter of fibers within a bundle based on the volume available.  That is, a large number of small fibers work as well as a small number of large fibers.  Woodward further establishes that a bundle of fibers and a large single fiber are functionally interchangeable, and capable of producing the same desired illumination.


A coupler for attaching a radiation source, typically a light source, to the proximal end of the radiation guide will be located at the proximal end of the tubular member. In the case of optical fiber bundles, the coupler may simply be the bundle itself which is cut and polished to provide an interface to the radiation source. In the case of a single optical fiber (which will typically not be flexible and cannot be bent to form the coupler, as with the fiberoptic bundle), a conventional coupling collar or other device will be provided.

This is further support that it is known in the art that a single fiber is functionally equivalent to a fiber bundle, and that a person of ordinary skill in the art would understand how to appropriately modify a device based on whether a single fiber or a bundle of fibers was being utilized. 
Column 5:25-44 states:
The distal end of the radiation guide will typically be formed to provide for the desired radiation dispersive pattern. For example, in the case of both fiberoptic bundles and a single tubular fiberoptic element, the distal end of the radiation guide could be formed into a partial sphere, such as a generally hemispherical surface. The hemispherical surface will emit radiation substantially uniformly over a conical volume, as described in more detail below. Alternatively, the distal end of the radiation guide can be formed with a plurality of facets which direct discrete beams in a plurality of directions. A sufficient number of facets can be provided in order to uniformly distribute radiation substantially over the desired conical pattern. Such facets may be formed by controlling the termination angle of the individual fibers within a fiberoptic bundle. Alternatively, the facets could be formed in the distal end of a single, tubular fiberoptic element. It will be appreciated, however, that other dispersive elements, including lens systems, refraction gradients, and the like, could also be provided for dispersing light over the desired conical pattern.

This specifically shows that one of ordinary skill in the art would be able to apply the distal shape of a large single fiber to a fiberoptic bundle in order to achieve the same illumination effects.
Specifically with respect to FIG. 3, Woodward teaches the configuration shown is applied to 100 to 500 optical fibers (column 6:32-35 of Woodward) such that the cross section shown in FIG. 3 is repeated around the circumference of the sheath (see for example FIG. 2).  
FIG. 3 of Woodward is reproduced below:

    PNG
    media_image5.png
    782
    560
    media_image5.png
    Greyscale

Each fiber shown in FIG. 3 of Woodward is representative of an annular ring of fibers, wherein all of the fibers of one ring have the same distal end angle, and the different rings have different end angles from each other.  Woodward teaches the purpose of this configuration is so that the radiation emanating from the distal tip will be dispersed substantially uniformly over the desired field (column 6:33-36).  Therefore Woodward teaches the configuration of the single fibers depicted in FIG. 3 are in fact applied to a bundle of fibers, arranged in a ring.
As such, it would be obvious to one of ordinary skill in the art that Woodward’s teaching could be applied to Forkner’s fiber bundles because Woodward establishes that a single fiber is a known substitute for a fiber bundle and that one of ordinary skill in the art would be able to apply the distal end shape of a single fiber to a fiber bundle and the results would have been predictable.  

For the above reasons, it is believed that the rejections should be sustained.

Respectfully submitted,
                                                                                                                                                                                                        

Conferees:
/ANH TUAN T NGUYEN/Supervisory Patent Examiner, Art Unit 3795                                                                                                                                                                                                        

/BRIAN K. GREEN/Primary Examiner, OPQA                                                                                                                                                                                                        
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.